Plaintiff in error, hereinafter called defendant, was convicted in the county court of Grady county of transporting intoxicating liquor and was sentenced to pay a fine of $100 and to serve 30 days in the county jail. Judgment was entered on October 16. The appeal was lodged in this court February 8, following. At the time judgment was entered, defendant was given 50 days to make and serve case-made. December 9 a further extension of time to make and serve case-made was made. No order extending the time in which to file appeal was made at any time. In misdemeanor cases the appeal must be taken within 60 days after the judgment is rendered, unless the court or judge for good cause shown extends the time not to exceed 60 days additional. Section 3192, Okla. Stat. 1931; Logan v. State, 51 Okla. Cr. 448, 3 P.2d 748.
The case-made not having been filed in this court until after the expiration of 60 days, the appeal comes too late and this court does not acquire jurisdiction.
The attempted appeal is dismissed. *Page 437